 196DECISIONS OF NATIONALLABOR RELATIONS BOARDlabor practice by its execution and effectuation of the unlawfulpreferenceclausesof the Coast Agreement.4bMEMBERSMURDOCK and PETERSON took no part in the considerationof the above Notice to Show Cause Why a Supplemental Decision andOrder Amending and Clarifying Certain Findings in the Decisionand Order of February 26,1952, Should Not Issue.4b We notethat,in any event,the continued existence of the unlawful preferential hiringcontract and its enforcement at all tinres here material is in itself sufficient to supportan order prohibiting WEW from giving the unlawful portions of the contract any furthereffect,and from renewing,extending,or entering into any like or related agreement.See e.g.N. L. If.B. v. Gaynor NewsCo., 147 F. 2d 719(C. A. 2) ;Federal Stores, Inc.,91 NLRB 647, 657.RENO OIL COMPANYandOIL WORKERS INTERNATIONAL UNION, CIO,PETITIONER.Case No. 16-RC-1073.November 4,1952Supplemental Decision and OrderPursuant to a Decision and Direction of Election 1 issued by theBoard on August 7, 1952, an election by mail ballot was conductedbeginning August 25 and ending September 8, 1952, under the direc-tion and supervision of the Regional Director for the SixteenthRegion.Upon completion of the election, the parties were furnishedwith a tally of ballots, showing that of approximately 76 eligiblevoters, 66 cast ballots, of which 28 were for and 29 against the Peti-tioner, 7 were challenged by the Petitioner, and 2 were void.On September 15, 1952, the Employer filed objections to the Boardagent's action in voiding one ballot and not counting that ballot.OnSeptember 16, 1952, the Petitioner filed objections to conduct affect-ing the results of the election.On September 29, 1952, the RegionalDirector, after investigation, issued and duly served upon the partiesa report on challenged ballots and objections to election in which herecommended that the Petitioner's challenges to all seven ballots besustained, that the Employer's objections to the voiding of one ballotand the, Petitioner's objections to the results of the election be over-ruled, and that the Board dismiss the petition.The Petitioner filed timely exceptions to the Regional Director'sreport, alleging that the Employer had continued to electioneer byletter during the period of the mail balloting, and that the letteridentified the Regional Director as being in opposition to the Peti-tioner.The Employer filed answers to the Petitioner's,objections tothe election.The Regional Director stated in his report that the Employer maileda letter to its employees dated August 23, 1952, to which was attachedsNot reportedin printed volumes of Board decisions.101 NLRB No. 57. SINCLAIR REFINING COMPANY197a letter from the Employer's attorney.The Employer's letter re-ferred the employees to the attachment "showing" the efforts of thePetitioner and its parent organization "to prevent the officers ofthe C. I. O. from having to take the oath that they were not membersof the Communist Party." The attachment set forth a "brief his-tory" of court actions involving the non-Communist affidavit sectionof the Act, includingOilWorkers International Union v. Elliott,Regional Director,a Federal district court case.By letter datedAugust 26, 1952, the Regional Office of the Board advised the partiesthat the ballots had been forwarded to the eligible voters on August 25.Clearly the reference by the Employer in its letter to a court de-cision, which has in its title the Petitioner as plaintiff and the RegionalDirector as defendant, cannot reasonably be said to have conveyed tothe employees the impression that the Board was prejudiced againstthe Petitioner.Further, there is no evidence that the receipt of theEmployer's August 23 letter by the employees at about the date themail balloting was scheduled to begin, was so close in time to theactual marking and returning of the mail ballots as to have constitutedsubstantial interference with the conduct of the election?Accord-ingly, we find that the Petitioner's exceptions do not raise substantialor material issues with regard to the conduct or results of the election,and they are hereby overruled.As the Petitioner has not obtained a majority of the valid votescast in the election, we shall dismiss the petition.OrderITISHEREBYORDEREDthat the petition filed herein be, and it herebyis, dismissed.CHAIRMAN IIERZOG and MEMBER MURDOCK took no part in the con-sideration of the above Supplemental Decision and Order.2Cf.MeyercfWelch,Inc.,85 NLRB 7Q6, where the Board heldthatthe employer's letterdistributed to the employees during a period ending 20 minutes before the beginning ofactual balloting was not ground for setting the election aside.SINCLAIRREFINING COMPANYandSINCLAIRPLANT PROTECTIONEMPLOYEEASSOCIATION, PETITIONERSINCLAIR REFINING COMPANYandLOCAL UNION No. 716 OF THEINTERNATIONALBROTHERHOOD OF ELECTRICALWORKERS,AFL.Cases Nos. 39-RC-465 and 39-RC-469.November 4, 1952Decision and OrderUpon petitions duly filed, a consolidated hearing was held beforeCliffordW. Potter, hearing officer.The hearing officer's rulings101 NLRB No. 59.